DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May. 2021 has been entered.
 
Allowable Subject Matter
Claims 1-6 and 17-22 are allowed.
Regarding claim 1, the closest prior art is Yanaka US 5,948,325 and Braun US 7,097,165.
Yanaka teaches a carburetor valve comprising a pin which goes through a passage in one wall, touches the valves, and partly goes into the opposite wall. Yanaka does not teach where the pin axis is radially spaced. The modification would not have been obvious because Yanaka teaches the pin touching the valves.
Braun teaches a carburetor valve comprising a pin which serves to limit the rotation of the valve by interlocking with the cap notch. Braun does not teach the axis of the pin being radially spaced from the valve. The modification would not have been obvious because Braun teaches the pin interacting with the valve limiter cap, and thus the axis of the pin would pass through the valve.
No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-6 and 17-22 depend upon claim 1.

Response to Arguments
Applicant argues in the response filed 12 Apr. 2021 that the claim amendments overcome the prior art. 
Examiner agrees. The rejections, specifically those in view of Yanaka and/or Braun, are withdrawn. Claims 1-6 and 17-22 are allowed herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/STEPHEN HOBSON/Examiner, Art Unit 1776